UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                         No. 17-1959


JANE DERN,

                    Plaintiff - Appellant,

             v.

LIBERTY MUTUAL INSURANCE COMPANY, d/b/a Safeco Insurance Company
of America,

                    Defendant - Appellee,

             v.

SASSCER, CLAGETT & BUCHER,

                    Party-in-Interest.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-01737-GJH)


Submitted: December 21, 2017                              Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Jane Dern, Appellant Pro Se. Kayleigh Toth Keilty, Patricia McHugh Lambert, PESSIN
KATZ LAW, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jane Dern seeks to appeal the district court’s order denying her motion to reopen

her case. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 22, 2017. The notice

of appeal was filed on August 16, 2017. Because Dern failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we deny leave to proceed

in forma pauperis, grant Appellee’s motion to dismiss the appeal, and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              3